Schuchman, J.
This is an appeal from a judgment of fore- ■ closure of a mechanic’s lien, entered upon the decision of the judge without a jury.
The defendant is the owner of leasehold premises. He entered into a contract with one George Hoffman for the erection of a building upon these leasehold grounds, and Hoffman sublet a ■ portion of the work to the plaintiff in this action.
During th'e progress of the work the plaintiff' claims tó have. been directed by the defendant’s brother, Joseph E. Jarvis, to do certain extra work not called for in the specifications with Hoffman, and under the promise by said Joseph E. Jarvis^ that his brother, the defendant herein, would pay for said extra work.
The defendant contends, that he is not liable to the plaintiff • for said extra work, for the reason that he has never authorized his brother to make any Valid contract for. him for such extra work.
On examination of the evidence we find,, that the defendant had directed his brother, Joseph E. Jarvis, to look over the work, of the. building, and see to it that it was done according to the. plans and specifications, and report to him accordingly.
There is no evidence whatsoever in the casé that the defendant authorized his said brother to make any binding contract for him in regard to the ordering or doing of any extra work outside of the original contract and plans and specifications.
The rule of law being that no man can be held liable for the acts of another done outside of the powers and functions delegated to him. Fitzgerald v. Moran, 141 N. Y. 419.
The case of Griswold v. Haven, 25 N. Y. 595, is not applicable to this case, because that case rested upon .the doctrine of estoppel, and the defendant in that case was regarded as the general agent of the firm as to'all matters within the scope of the partnership business, and, therefore, had authority to do the acts which he did do.
*689Judgment appealed from reversed and a new trial ordered, with costs to the appellant to abide the event.
McCarthy, J., concurs.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.